79460: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-46997: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79460


Short Caption:DUONG, M.D. VS. FIELDEN HANSON ISAACS MIYADA ROBISON YEH, LTDCourt:Supreme Court


Related Case(s):78358, 79663


Lower Court Case(s):Clark Co. - Eighth Judicial District - A789110Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:08/28/2019 / Kuzemka, KristineSP Status:Completed


Oral Argument:11/10/2020 at 10:00 AMOral Argument Location:Carson City


Submission Date:11/10/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAnnie Lynn Penaco Duong, M.D.Jonathan W. Fountain
							(Howard & Howard Attorneys PLLC)
						Martin A. Little
							(Howard & Howard Attorneys PLLC)
						Ryan T. O'Malley
							(Howard & Howard Attorneys PLLC)
						


AppellantDuong Anesthesia, PLLCJonathan W. Fountain
							(Howard & Howard Attorneys PLLC)
						Martin A. Little
							(Howard & Howard Attorneys PLLC)
						Ryan T. O'Malley
							(Howard & Howard Attorneys PLLC)
						


AppellantScott Vinh Duong, M.D.Jonathan W. Fountain
							(Howard & Howard Attorneys PLLC)
						Martin A. Little
							(Howard & Howard Attorneys PLLC)
						Ryan T. O'Malley
							(Howard & Howard Attorneys PLLC)
						


RespondentFielden Hanson Isaacs Miyada Robison Yeh, Ltd.Gabriel A. Blumberg
							(Dickinson Wright PLLC)
						Michael N. Feder
							(Dickinson Wright PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


08/23/2019Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


08/23/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-35373




08/23/2019Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)19-35375




08/23/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-35378




08/23/2019Filing FeeFiling Fee Paid. $250.00 from Howard & Howard Attorneys.  Check no. 8216. (SC)


08/28/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC).19-36056




09/10/2019Settlement Program ReportFiled ECAR/Other. The premediation conference has been scheduled for October 15, 2019, at 1:00 pm. (SC).19-37826




09/13/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-38430




10/16/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 22, 2019.  (SC)19-42839




11/01/2019MotionFiled Joint Motion to Consolidate Case Nos. 78358, 79460, and 79663.  (SC)19-45070




11/13/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-46523




11/14/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Stayed. The parties were unable to agree to a settlement.  The settlement proceedings are concluded.  Briefing and the requesting of transcripts shall remain suspended pending further order of this court.  (SC)19-46637




11/21/2019Order/ProceduralFiled Order Denying Motions to Consolidate and Reinstating Briefing in Docket No. 79460. The parties have filed joint motions to consolidate these appeals. This court declines to consolidate these matters at this time and denies the motions. However, these cases shall be designated as related on this court's docket to ensure that they are resolved in a consistent and efficient manner. Briefing in Docket No. 79460 is reinstated.  Appellants shall have 14 days from the date of this order to file and serve a transcript request form.  See NRAP 9(a).   Further, appellants shall have 90 days from the date of this order to file and serve the opening brief and appendix. Nos. 78358/79460/79663. (SC).19-47692




02/20/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: March 4, 2020. (SC).20-06937




03/04/2020MotionFiled Motion to Extend Time to File Opening Brief and Appendix (First Request).  (SC)20-08763




03/10/2020Order/ProceduralFiled Order.  Appellants shall have until March 11, 2020, to file and serve the opening brief and appendix.  (SC)20-09425




03/11/2020BriefFiled Appellants' Opening Brief. (SC)20-09745




03/11/2020AppendixFiled Joint Appendix Volume I. (SC)20-09746




03/12/2020AppendixFiled Joint Appendix Volume II. (SC)20-09747




03/12/2020AppendixFiled Joint Appendix Volume III. (SC)20-09748




03/12/2020AppendixFiled Joint Appendix Volume IV. (SC)20-09749




04/10/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: April 24, 2020. (SC).20-13632




04/24/2020BriefFiled Respondent's Answering Brief. (SC)20-15741




05/21/2020Notice/IncomingFiled Notice of Change of Address for Dickinson Wright PLLC. (SC)20-19443




05/22/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: June 9, 2020. (SC).20-19517




05/29/2020MotionFiled Appellants' Emergency Motion Under NRAP 27(e) to Extend Time to File Reply Brief. (SC)20-20431




06/03/2020BriefFiled Reply in Support of Appellants' Emergency Motion Under NRAP 27(e) to Extend Time to File Reply Brief. (SC)20-20911




06/08/2020Order/ProceduralFiled Order Granting Motion. Appellant's motion requesting a second extension of time to file the reply brief is granted.  Appellant shall have until July 9, 2020, to file and serve the reply brief.  No further extensions of time shall be permitted absent demonstration of extraordinary and compelling circumstances. Failure to file a timely reply brief may be treated as a waiver of the right to file a reply brief. (SC)20-21422




07/09/2020BriefFiled Appellants' Reply Brief.  (SC)20-25443




07/10/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


10/09/2020Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on November 10, 2020, at 10:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)20-37105




10/27/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-39239




11/10/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. 79460. (NNP20-JH/EC/RP). (SC)


12/31/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before Parraguirre/Hardesty/Cadish. Author: Cadish, J. Majority: Cadish/Parraguirre/Hardesty. 136 Nev. Adv. Opn. No. 87. NNP20-RP/JH/EC. (SC).20-46997




01/21/2021Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's Petition for Rehearing due: February 2, 2021. (SC)21-01821




02/02/2021Post-Judgment PetitionFiled Appellants' Petition for Rehearing. (SC)21-03263




02/02/2021Filing FeeFiling fee paid. E-Payment $150.00 from Jonathan W. Fountain. (SC)


02/12/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)21-04273




02/26/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Petition for En Banc Reconsideration due:  March 12, 2021.  (SC)21-05834




03/12/2021Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration. (SC)21-07336




03/29/2021Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC  (SC)21-08965




04/23/2021RemittiturIssued Remittitur. (SC)21-11705




04/23/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


05/07/2021RemittiturFiled Remittitur. Received by District Court Clerk on April 26, 2021. (SC)21-11705





Combined Case View